DETAILED ACTION
This Action is in response to the communication received on 10/06/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The 35 U.S.C. §103 rejection of record is withdrawn. Claims 1-32 are allowed. 


REASONS FOR ALLOWANCE
The following is an Examiner's statement of reasons for allowance:  
         The prior arts of the record fail to teach neither singly nor in combination,

“A method for ideogram character analysis, the method comprising:
            receiving a search phrase for searching a set of character recognized documents in a repository, the search phrase including an original ideogram character;  
           partitioning the original ideogram character from the search phrase into a plurality of strokes;  
           mapping each stroke of the plurality of strokes to a corresponding stroke identifier (id) to create an original stroke id sequence comprising a plurality of stroke identifiers; 
         selecting a candidate ideogram character that has a candidate stroke id sequence within a threshold distance to the original stroke id sequence, the selecting the candidate ideogram character comprising: 
      creating a set of candidate stroke id sequences by modifying the original stroke id sequence using a number of edits based on the threshold distance; 


    identifying a set of replacement ideogram characters based on corresponding edit distances of the set of remaining candidate stroke id sequences to the original stroke id sequence; 
   creating  new phrases, creating the new phrases comprising replacing the original ideogram character with each replacement ideogram character from the set of replacement ideogram characters in the search phrase;  
   performing a search of  the set of character recognized documents using the search phrase and the new phrases to obtain a result  identifying any documents in the set of character recognized documents that match the search phrase and any documents in the set of character recognized documents that match the new phrases;  
and presenting the result. ”
  
 The prior arts of the record, lack disclosure or inferences where creating a set of candidate stroke id sequences by modifying the original stroke id sequence using a number of edits based on the threshold distance,  performing a search of  the set of character recognized documents using the search phrase and the new phrases to obtain a result  identifying any documents in the set of character recognized documents that match the search phrase and any documents in the set of character recognized documents that match the new phrases.


However, the edit distance based spellcheck engine of Benavides compares a source word to candidate strings (e.g., valid words) to determine the edit distances between the source word and candidate strings. Rather than using the edit distance to compute a match score though, the edit distance based spellcheck engine of Benavides at this point identifies the candidate strings that are an edit distance of 1 (or other specified edit distance) or the candidate strings that have the same first character as the source word and the smallest edit distance and selects from those candidate strings based on language probability.

  As such, the combined features as recited in claim 1 are not specifically disclosed in the prior arts of the record and claims 1-32 are allowed. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166


/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166